Exhibit (h)(2) Page | 1 SCHEDULE A PROSHARES TRUST EXPENSE LIMITATION AGREEMENT Period: October 1, 2014 – September 30, 2015 Fund Name Expense Limit ProShares Ultra S&P500 0.95% ProShares Ultra MidCap400 0.95% ProShares Ultra Dow30 0.95% ProShares Ultra QQQ 0.95% ProShares Short S&P500 0.95% ProShares Short MidCap400 0.95% ProShares Short Dow30 0.95% ProShares Short QQQ 0.95% ProShares UltraShort S&P500 0.95% ProShares UltraShort MidCap400 0.95% ProShares UltraShort Dow30 0.95% ProShares UltraShort QQQ 0.95% ProShares Ultra Russell2000 0.95% ProShares Ultra SmallCap600 0.95% ProShares Ultra Basic Materials 0.95% ProShares Ultra Consumer Goods 0.95% ProShares Ultra Consumer Services 0.95% ProShares Ultra Financials 0.95% ProShares Ultra Health Care 0.95% ProShares Ultra Industrials 0.95% ProShares Ultra Oil & Gas 0.95% ProShares Ultra Real Estate 0.95% ProShares Ultra Semiconductors 0.95% ProShares Ultra Technology 0.95% ProShares Ultra Telecommunications 0.95% ProShares Ultra Utilities 0.95% ProShares Short Russell2000 0.95% ProShares Short SmallCap600 0.95% ProShares Short Financials 0.95% ProShares Short Oil & Gas 0.95% ProShares Short MSCI EAFE 0.95% ProShares Short MSCI Emerging Markets 0.95% Page | 2 Fund Name Expense Limit ProShares UltraShort Russell2000 0.95% ProShares UltraShort SmallCap600 0.95% ProShares UltraShort MSCI EAFE 0.95% ProShares UltraShort MSCI Emerging Markets 0.95% ProShares UltraShort MSCI Japan 0.95% ProShares UltraShort FTSE China 50 0.95% ProShares UltraShort Basic Materials 0.95% ProShares UltraShort Consumer Goods 0.95% ProShares UltraShort Consumer Services 0.95% ProShares UltraShort Financials 0.95% ProShares UltraShort Health Care 0.95% ProShares UltraShort Industrials 0.95% ProShares UltraShort Oil & Gas 0.95% ProShares UltraShort Real Estate 0.95% ProShares UltraShort Semiconductors 0.95% ProShares UltraShort Technology 0.95% ProShares UltraShort Telecommunications 0.95% ProShares UltraShort Utilities 0.95% ProShares UltraShort 7-10 Year Treasury 0.95% ProShares Short 20+ Year Treasury 0.95% ProShares UltraShort 20+ Year Treasury 0.95% ProShares Ultra MSCI Emerging Markets 0.95% ProShares Ultra MSCI EAFE 0.95% ProShares Ultra MSCI Japan 0.95% ProShares Ultra FTSE China 50 0.95% ProShares UltraShort FTSE Europe 0.95% ProShares UltraShort MSCI Pacific ex-Japan 0.95% ProShares UltraShort MSCI Brazil Capped 0.95% ProShares UltraShort MSCI Mexico Capped IMI 0.95% ProShares UltraPro S&P500 0.95% ProShares UltraPro Short S&P500 0.95% ProShares Large Cap Core Plus 0.45% ProShares Short Basic Materials 0.95% ProShares Short FTSE China 50 0.95% ProShares Short KBW Regional Banking 0.95% ProShares Short Real Estate 0.95% ProShares Ultra 20+ Year Treasury 0.95% ProShares Ultra 7-10 Year Treasury 0.95% ProShares Ultra KBW Regional Banking 0.95% Page | 3 Fund Name Expense Limit ProShares Ultra MSCI Brazil Capped 0.95% ProShares Ultra FTSE Europe 0.95% ProShares Ultra MSCI Mexico Capped IMI 0.95% ProShares Ultra MSCI Pacific ex-Japan 0.95% ProShares UltraPro Dow30 0.95% ProShares UltraPro QQQ 0.95% ProShares UltraPro Russell2000 0.95% ProShares UltraPro MidCap400 0.95% ProShares UltraPro Short Dow30 0.95% ProShares UltraPro Short QQQ 0.95% ProShares UltraPro Short Russell2000 0.95% ProShares UltraPro Short MidCap400 0.95% ProShares Ultra Nasdaq Biotechnology 0.95% ProShares UltraShort Nasdaq Biotechnology 0.95% ProShares RAFI Long/Short 0.95% ProShares UltraShort TIPS 0.95% ProShares Ultra High Yield 0.95% ProShares Short High Yield 0.95% ProShares Ultra Investment Grade Corporate 0.95% ProShares Short Investment Grade Corporate 0.95% ProShares Short 7-10 Year Treasury 0.95% ProShares UltraShort 3-7 Year Treasury 0.95% ProShares Hedge Replication ETF 0.95% ProShares 30 Year TIPS/TSY Spread 0.75% ProShares German Sovereign/Sub-Sovereign ETF 0.45% ProShares UltraPro Short 20+ Year Treasury 0.95% ProShares USD Covered Bond 0.35% ProShares UltraPro Financials 0.95% ProShares UltraPro Short Financials 0.95% ProShares Merger ETF 0.75% ProShares Global Listed Private Equity ETF 0.60% Periods: · For the period beginning on each Fund’s date of launch until the next September 30 · The first October 1 after each Fund’s launch until September 30 of the following year Page |4 Fund Name Expense Limit ProShares DJ Brookfield Global Infrastructure ETF[1] 0.45% ProShares S&P 500 Dividend Aristocrats ETF[2] 0.35% ProShares Investment Grade–Interest Rate Hedged[3] 0.30% ProShares Short Term USD Emerging Markets Bond ETF[4] 0.50% ProShares USD Emerging Markets Bond–Interest Rate Hedged 0.55% ProShares MSCI Emerging Markets Dividend Growers ETF 0.60% ProShares MSCI EAFE Dividend Growers ETF[5] 0.50% ProShares MSCI Europe Dividend Growers ETF 0.55% ProShares CDS North American HY Credit ETF[6] 0.50% ProShares CDS Short North American HY Credit ETF[7] 0.50% ProShares CDS North American IG Credit ETF 0.30% ProShares CDS Short North American IG Credit ETF 0.30% ProShares CDS European HY Credit ETF 0.50% ProShares CDS Short European HY Credit ETF 0.50% ProShares CDS European IG Credit ETF 0.30% ProShares CDS Short European IG Credit ETF 0.30% ProShares Morningstar Alternatives Solution ETF (Inclusive of 0.95% Acquired Fund Fees and Expenses; Amounts recouped do not include investment advisory or management services fees waived during the term of any Investment Advisory and Management Services Fee Waiver Agreement) ProShares Russell Dividend Growers ETF 0.40% ProShares S&P MidCap 400 Dividend Aristocrats ETF 0.40% ProShares Ultra Gold Miners[8] 0.95% ProShares Short Gold Miners 0.95% ProShares UltraShort Gold Miners[9] 0.95% 1 ProShares DJ Brookfield Global Infrastructure ETF launched on March 27, 2014.The Fund’s initial expense limitation will expire on September 30, 2015. 2 ProShares S&P 500 Aristocrats ETF launched on October 11, 2013.The Fund’s initial expense limitation will expire on September 30, 2015. 3 ProShares Investment Grade–Interest Rate Hedged launched on November 7, 2013.The Fund’s initial expense limitation will expire on September 30, 2015. 4 ProShares Short Term USD Emerging Markets Bond ETF launched on November 21, 2013.The Fund’s initial expense limitation will expire on September 30, 2015. 5 ProShares MSCI EAFE Dividend Growers ETF launched on August 21, 2014.The Fund’s initial expense limitation will expire on September 30, 2015. 6 ProShares CDS North American HY Credit ETF launched on August 7, 2014.The Fund’s initial expense limitation will expire on September 30, 2015. 7 ProShares CDS Short North American HY Credit ETF launched on August 7, 2014.The Fund’s initial expense limitation will expire on September 30, 2015. 8 ProShares Ultra Gold Miners will launch on February 13, 2015.The Fund’s initial expense limitationwill expire on September 30, 2016. 9 ProShares UltraShort Gold Miners will launch on February 13, 2015.The Fund’s initial expense limitation will expire on September 30, 2016. Page |5 Fund Name Expense Limit ProShares Ultra Junior Miners[10] 0.95% ProShares Short Junior Miners 0.95% ProShares UltraShort Junior Miners[11] 0.95% PROSHARE ADVISORS LLC PROSHARES TRUST A Maryland limited liability companya Delaware statutory trust By: /s/ Michael L. SapirBy:/s/ Todd B. Johnson Michael L. Sapir Todd B. Johnson Chief Executive OfficerPresident Adopted
